Fish, C. J.
Searcy, as receiver, brought suit against Mrs. Walker, as executrix of J. A. A'. West; pending the suit defendant died; plaintiff then moved to make partie^ defendant certain named persons, denominated “the residuary legatees of the estate of West,” who were alleged to be in possession of all of his property; the court refused to grant the motion, and at the instance of such persons, and in pursuance 'of an order previously passed putting plaintiff on terms as to the making of a party defendant, dismissed plaintiff’s petition, because no party defendant had been made in pursuance of the order; plaintiff sued out a writ of error, excepting to the rulings of the court above indicated; and one of the counsel who moved to dismiss the case acknowledged service of the bill of exceptions as “atty. for estate of J. A. A. West.” Held, that the writ of error must be dismissed for want of service.

'Writ of error dismissed.


All the Justices conbur, except Beeh, J., disqualified.